Name: COMMISSION REGULATION (EC) No 1017/95 of 5 May 1995 on the transport for the free supply to Georgia and Azerbaijan of wheat, common wheat flour and boneless beef pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: organisation of transport;  political geography;  plant product;  animal product;  trade policy;  foodstuff
 Date Published: nan

 6. 5. 95No L 103/6 I EN I Official Journal of the European Communities COMMISSION REGULATION (EC) No 1017/95 of 5 May 1995 on the transport for the free supply to Georgia and Azerbaijan of wheat, common wheat flour and boneless beef pursuant to Council Regulation (EC) No 1999/94 2. The supply costs shall relate to the take-over at the stage laid down in paragraph 3 and transport by the appropriate means to the places of destination and within the time limits indicated in Annex I. 3 . (a) The flour, intended for Georgia, will be made avai ­ lable for loading in a Community port with effet from 6 June 1995. With effect from 10 days after this date, the costs associated with storage shall be borne by the successful tender. The port will be definitively designated at the time of the award of the supply. (b) 800 tonnes of boneless beef (delivery stage  loading bays of the intervention stores laid down in Annex V), available immediately. (c) 22 000 tonnes (net) of wheat, loaded onto the means of transport at the intervention stores laid down in Annex VI . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2) and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2065/94 (3), as amended by Regulation (EC) No 3078/94 (4), established the detailed rules applicable to the free supply of agricul ­ tural products provided for by Regulation (EC) No 1999/94 ; whereas, it is appropriate to open a tendering procedure for the supply of 22 000 tonnes of wheat, 3 000 tonnes of common wheat flour and 800 tonnes of bone ­ less beef intended for Georgia and Azerbaijan ; Whereas, in view of the present difficulties in these republics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products as a single action, by which the whole of the supply should be awarded to a single tenderer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Manage ­ ment Committee, HAS ADOPTED THIS REGULATION : Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05), Rue de la Loi/Wetstraat 120, B-1049 Brussels. The closing date for the lodgement of tenders shall be 1 6 May 1995 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 16 May 1995, a second closing date for the lodgement of offers shall be 24 May 1995 at 12 noon (Brussels time). In this case all of the dates referred to in Article 1 and in Annex I shall be carried forward by 10 days. 2. The offer shall relate to the supply of the total of the quantities referred to in Article 1 ( 1 ). Tenderers, where appropriate, shall take account of the unloading prices in Georgia and transit prices to Azer ­ baijan, fixed by agreement between the authorities in question, referred to in Annex IV. 3 . Article 12 ( 1 ) (c) of Regulation (EC) No 2065/94 is not applicable . Article 1 1 . A tendering procedure is hereby initiated for the supply costs of :  22 000 tonnes (net) of wheat,  3 000 tonnes (net) of common wheat flour,  800 tonnes (net) of boneless beef ; as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in particular Article 2 thereof. ( ! ) OJ No L 201 , 4. 8 . 1994, p. 1 . f) OJ No L 280, 29. 10 . 1994, p. 2. (3 OJ No L 213, 18 . 8 . 1994, p. 3. (4) OJ No L 325, 17. 12. 1994, p . 15. 6. 5. 95 EN | Official Journal of the European Communities No L 103/7 Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency of the Member State in which the port of take-over is situated shall deliver a certificate certifying the total removal of the quantities for each destination, upon completion of that operation . 4. The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 is fixed at ECU 25 per tonne for the flour and wheat and at ECU 120 per tonne for the boneless beef. 5. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 170 per tonne of wheat, ECU 340 per tonne of flour and ECU 5 000 per tonne of boneless beef. 6. The securities referred to in paragraphs 4 and 5 shall be lodged in favour of the Commission of the European Communities. Article 3 The take-over certificate referred to in Article 10 ( 1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex II, on the basis of the model in Annex III . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1995. For the Commission Franz FISCHLER Member of the Commission No L 103/8 | EN | Official Journal of the European Communities 6 . 5. 95 ANNEX I Georgia  3 000 tonnes of common wheat flour (Packaging : sacks of 50 kg)  port of loading to be designated at the time of award of the supply,  800 tonnes of boneless beef  intervention stores laid down in Annex V,  1 2 000 tonnes of wheat  intervention stores laid down in Annex VI. Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port : 26 June 1995. However, certain quantities of the products, to be determined before the arrival of the boats in Georgia, may be consigned to Azerbaijan and Armenia. The additional transport and unloading costs for these two destina ­ tions will be reimbursed to the successful tenderer on the basis of the prices referred to in Annex IV in addi ­ tion to the price of the offer. Azerbaijan 1 0 000 tonnes of wheat  intervention stores laid down in Annex VI. Delivery stage : Pbeiuk-Kesik via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 26 June 1995. 6. 5. 95 HEN"! Official Journal of the European Communities No L 103/9 ANNEX II (a) Place of take-over in Georgia 1 . Port of Poti or Batumi  goods unloaded. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Ul . Didi Cheivani No 6, Tblisi , Mr Anzar BurdJanadze. Tel . : (78832) 99 86 98 . Telefax : (78832) 99 67 40 (b) Place of take-over in Armenia (where applicable) : 1 . Airum  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons. 2. Authority entitled to deliver the take-over certificate : Ministry of Food and Provision, 375010 Yerevan , Dom Pravitelstva, Ploschad Respubliki 1 , Mr Stepanian, Deputy Minister. Tel . (7-8852) 52 03 21 . (c) Place of take-over in Azerbaijan : 1 . Pbeiuk-Kesik  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons. The wagons which are not in order will be refused by the authorities of Azerbaijan and the unloading charges at Poti or Batumi and the transit charges on Georgian territory will not be paid to the Geor ­ gian authorities . They will be deducted from the amount to be paid to the successful tenderer. 2 . Authority entitled to deliver the take-over certificate : Gossudarstvenaya Companija Chleboproductov, 370033 Baku, Ul. Usif Zaade No 13, Mr F.R. Mustafaev-President. Tel. (7-8922) 66 74 51 /66 38 20. No L 103/ 10 I EN I Official Journal of the European Communities 6 . 5. 95 ANNEX III Regulation (EC) No 1017/95 PART A Take-over certificate at the port of Poti/Batumi I , the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : Number of sacks/Big-Bags : Place and date of take-over : Name of boat : Name and address of transport company : Name and address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the Georgian authorities Signature and stamp of the authorities 6. 5. 95 | EN | Official Journal of the European Communities No L 103/ 11 PART B Regulation (EC) No 1017/95 Take-over certificate on the arrival of the rail-wagons [, the undersigned (name/first name/position) acting on behalf of ., certify that the goods indicated below have been taken over : Type of product : Place and date of take-over : Numbers of rail-wagons Numbers of seals Departure Arrival (signature) Departure Arrival (signature or remarks (')) Quantities (') 1 .. 2.. 3.. 4.. 5.. 6.. 7.. 8 .. 9.. 10... (') If at the arrival at the frontier point the seals are not in order, instead of the signature , 'refused should be inserted, and the quantities contained in this wagon should be carried forward to the quantities column. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Representative of monitoring agency Name, signature and stamp Name, signature and stamp of the beneficiary 6 . 5. 95No L 103/12 I EN Official Journal of the European Communities ANNEX IV Transit prices on Georgian territory ARMENIA Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain US $ 14 US $ 16 US $ 120  grab US $ 4  vacuvator US $ 5,5 General cargo in covered wagons US $ 6 US $ 14 US $ 16 US $ 120 Thermos wagons US $ 6 US $ 30 US $ 34 US $ 1 20 AZERBAIJAN Products Discharging cost (per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain US $ 14,1 US $ 15,5 US $ 120  grab US $ 4  vacuvator US $ 5,5 General cargo in covered wagons US $ 6 US $ 14,1 US $ 15,5 US $ 120 Thermos wagons US $6 US $29,8 US $32,8 US $ 120 GEORGIA Products Grain  grab Grain  vacuvator General cargo incovered wagons Discharging cost (per tonne) US $ 3 US $ 3,5 US $ 5 No L 103/ 136. 5. 95 EN Official Journal of the European Communities ANNEX V Boneless beef (tonnes) Places of storage Quantity QK Naas Naas County Kildare 204,461 Colso Enterprises Togher County Cork 86,606 Nordic Coldstore Middleton County Cork 68,401 Eirfreeze Coldstore Little Island County Cork 52,554 Autozero Coldstore Ferrybank Waterford 125,199 Freezomatic Coldstore Tycor Waterford 42,706 Eirfreeze Coldstore Bond Road Dublin 2 27,158 Autozero Coldstore Cabra Dublin 7 59,508 Tallaght Coldstore Dublin 24 133,407 Address of the intervention agency : Department of Agriculture, Food and Forestry, Agriculture House, Kildare Street, IRL-Dublin 2. Tel. (3531)67 89 011 . Telefax (353 1)66 16 263. No L 103/ 14 Pen I Official Journal of the European Communities 6. 5. 95 ANNEX VI Common wheat (tonnes) Places of storage Quantity Sped. u . Handelsges . Kock KG D-25712 Hochdonn 4 023 StÃ ¶fen &amp; Sohn Lagerung  Spedition D-25794 Pahlen 1 588 LÃ ¼becker Hafen-Gesellschaft mbH D-23554 LÃ ¼beck 8 509 Beer's Nachf. Jos. Zizlsperger &amp; SÃ ¶hne D-94447 Plattling 1 043 Baywa AG Franken/WÃ ¼rzburg D-09648 Mittweida 1 117 Getreidelagerhaus Lommatzscher Pflege D-01594 Mehltheuer 3 517 Altenburger Kraftfutterwerk und Getreidehandel D-04600 Altenburg 1 993 Bumann, Hans KG Seehafenumschlags-Lagereibetrieb D-24226 Heikendorf 220 Address of the intervention agency : BLE, Adickesallee 40, D  60322 Frankfurt am Main, Postfach 18 02 03, D  60083 Frankfurt am Main , Tel . (49 69) 1564-0 . Telefax (49 69) 1564-790/791 /792.